Citation Nr: 1004100	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from July 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
post-traumatic arthritis of the lumbar spine, and assigned an 
initial 10 percent evaluation, effective from September 30, 
2003.  

This matter was previously before the Board in April 2008, at 
which time it was remanded to the RO for additional 
development.  The requested development has been undertaken 
and the case has since been returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's disability of the lumbar spine is 
manifested by degenerative joint disease; it is not 
manifested by flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or a combined 
range of motion of no greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  There is no objective evidence of neurological 
manifestations, including bladder impairment, associated with 
the disability of the lumbar spine.

3.  There is no evidence the Veteran's disability of the 
lumbar spine has resulted in incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during any year within the applicable appeal period.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

With respect to the increased initial rating claim for a low 
back disorder, the VCAA duty to notify was satisfied by way 
of letters sent to the Veteran dated in September 2003 
(addressing the elements of service connection prior to the 
grant of service connection for a low back disorder) and 
again in January 2005, May 2008, and September 2009 
(addressing the elements pertinent to the increased rating 
claim).  Indeed, as this is an appeal arising from a grant of 
service connection, the notice that was provided before 
service connection was granted was legally sufficient and 
VA's duty to notify the Veteran in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component 
of increased (staged) ratings, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  This notice was provided to the 
Veteran in the May 2008 and September 2009 letters.  
Thereafter, the RO readjudicated the claim in a Supplemental 
Statement of the Case issued in November 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).  The Board concludes that during the administrative 
appeal process, the Veteran was provided the information 
necessary such that the purposes of the notification have 
been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's service treatment 
records (STRs) and VA treatment records pertinent to the 
years after service.  VA examinations were conducted in 2004 
and 2009.  The file also contains statements and contentions 
made by the Veteran and his representative.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran filed an original service connection claim for a 
low back disability in September 2003.  By rating action of 
March 2004, service connection was granted for post-traumatic 
arthritis of the lumbar spine, for which an initial 10 
percent evaluation was assigned effective from September 30, 
2003.  

The grant of service connection was based in large part on 
(STRs) which reflect that lumbosacral strain was diagnosed in 
1946, while the Veteran was in service; and findings made 
upon VA examination of May 2004.

The May 2004 VA examination report reflects that the Veteran 
reported having progressive lower back pain over the years 
since the original injury in 1946, with complaints of 
limitation upon over-exertion or lifting heavy objects.  
Examination of the lumbosacral spine revealed loss of lumbar 
lordosis.  Range of motion testing revealed flexion from 0 to 
80 degrees.  There was no indication of spasm or tenderness 
of the lumbosacral muscles.  Neurological evaluation was 
normal.  X-ray films revealed moderate degenerative changes.  
The diagnoses included degenerative joint disease (DJD) of 
the lumbosacral spine with early ankylosing spondylitis and 
mild loss of function.  

In statements provided in October 2004 and February 2005, the 
Veteran indicated that he had severe back pain and could not 
bend far without pain.  The Veteran also reported that his VA 
doctor had prescribed medication for treatment of pain and 
muscle spasms. 

VA records dated from 2005 to 2008 are essentially negative 
for any documentation of symptoms or clinical findings 
relating to the low back.  

A VA examination was conducted in September 2009 and the 
claims folder was reviewed.  The Veteran symptoms were 
documented as including intermittent, moderate back pain, 
decreased motion, and intermittent stiffness and spasms.  He 
indicated that he took Tylenol for treatment of symptoms.  
The Veteran reported having a flare-up 6 months prior to the 
examination while cleaning the yard and picking up limbs.  He 
reported that he had not experienced any flare-ups since that 
time.  The report stated that the Veteran used a cane and 
could stand for about 5 minutes and could walk less than 50 
feet.  The report reflects that the Veteran stated that he 
had a history of surgery or hospitalization due to back pain 
and spasms (although there is no indication of this in the 
clinical evidence on file).  The examiner indicated that 
there had been no incapacitating episodes of spinal disease.  
It was noted that the Veteran was in a wheelchair, but was 
able to walk short distances with a cane.   

Physical examination of the spine revealed that posture was 
normal and there was no indication of any abnormal spinal 
curvatures (including kyphosis, lordosis, reverse lordosis, 
flattening and scoliosis).  Range of motion testing revealed 
flexion from 0 to 85 degrees; extension from 0 to 10 degrees, 
right and left rotation from 0 to 20 degrees; and lateral 
flexion bilaterally from 0 to 20 degrees.  The combined range 
of motion was 175 degrees.  The examiner noted that there was 
evidence of pain on both active and repetitive motion, but 
indicated that there was no additional limitation of motion 
upon repetitive motion.  A diagnosis of lumbar spine 
degenerative disc disease (DDD) with L1-L2 wedge compression 
(based on examination and X-ray films findings) was made.  
The examiner indicated that the low back disability produced 
limitation of motion and pain, to include that demonstrated 
upon range of motion testing.  

The VA examination report indicated that in addition to the 
low back symptomatology, the Veteran's manifestations 
included: urinary incontinence, urinary frequency, nocturia, 
leg/foot weakness and unsteadiness.  The examiner opined that 
none of these manifestations were associated with the low 
back disorder, reasoning that the Veteran had a history of 
bladder cancer with urinary incontinence, as well as a 
history of falls occurring twice a month. 

Analysis

The Veteran's claim for a higher evaluation for his low back 
disorder was placed in appellate status by his disagreement 
with the initial rating award.  In such circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings, as will be further explained herein.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the present appeal.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2009) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

In considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Inasmuch as the 
Veteran's currently assigned effective date for the grant of 
service connection for the low back disorder is subsequent to 
both of these dates (September 30, 2003), only the revised 
regulations/regulatory criteria are applicable to his claim, 
as explained below.

The Veteran contends the currently assigned initial 
evaluation does not accurately reflect the severity of his 
disability.  For the entirety of the appeal period a 10 
percent evaluation has been assigned for post-traumatic 
arthritis of the lumbar spine (a low back disorder) pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Diagnostic Code 5237 is used for the 
evaluation of lumbosacral strain.

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 10 
percent evaluation is for assignment with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Another Diagnostic Code that could be applied in this case is 
Diagnostic Code 5243, used to evaluate intervertebral disc 
syndrome.  Under Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based upon 
Incapacitating Episodes, whichever results in the higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
provides for a 10 percent evaluation was for assignment with 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past twelve 
months; a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an increased initial 
evaluation is not warranted, nor are any staged ratings.  
Specifically, there is no evidence the Veteran's forward 
flexion is greater than 30 degrees but not greater than 60 
degrees.  Rather, VA examinations conducted in 2004 and 2009 
document a range of flexion of between 80 and 85 degrees, 
supporting the currently assigned 10 percent evaluation.  
Similarly, the combined range of motion of the lumbar spine 
documented by medical evidence dated in 2009 was in excess of 
the 120 degrees required to support the assignment of a 20 
percent evaluation; full range of motion testing was not 
undertaken during the 2004 VA examination.  Nor is there any 
objective evidence of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or kyphosis.  In fact, 
examination reports dated in 2004 and 2009 indicate that 
there was no indication of any of the aforementioned 
manifestations (although there was some indication of loss of 
lumbar lordosis in 2004 on examination).  However, the 2009 
examination report specifically indicated and clarified that 
there was no evidence of muscle spasm, local tenderness or 
guarding, severe enough to be productive of abnormal gait or 
spinal contour.

The Board has considered whether an increased evaluation is 
warranted under another Diagnostic Code, including under the 
criteria for intervertebral disc syndrome.  In order to 
receive the next higher 20 percent rating for intervertebral 
disc syndrome, the evidence must show incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the preceding 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  However, during the 
appeal period, the evidence does not reflect that the 
Veteran's low back disorder has  been productive of 
essentially any incapacitating episodes requiring bed rest 
prescribed by a physician and treatment prescribed by a 
physician, as confirmed by a examination report dated in 
2009.  In fact, in that report, the Veteran reported that he 
had not had a flare-up for 6 months, and even then, there was 
no indication that it required treatment or bed rest 
prescribed by a physician.  As such, an increased evaluation 
under Diagnostic Code 5243 is not warranted.

The Veteran is also not entitled to a separate compensable 
disability rating for limitation of motion of the lumbar 
spine due to DJD/DDD, which is rated as degenerative 
arthritis under Diagnostic Codes 5003-5010.  While DJD was 
diagnosed in 2004, as was DDD in 2009, evaluations for 
distinct disabilities resulting from the same injury may only 
be separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban, 6 Vet. App. 
at 261- 62.  As explained earlier, ratings for arthritis are 
generally based upon demonstrable limitation of motion, which 
in this case has been considered and compensated under the 10 
percent disability rating already assigned.  To assign a 
separate or additional disability rating for limitation of 
the motion of the lumbar spine due to DDD or DJD is similarly 
not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate 
neurological disability related to the lumbar spine.  In this 
regard, neurological evaluation conducted in 2004 was 
entirely normal.  When examined in 2009, the examiner 
indicated that there was no evidence of paresthesias and 
noted that indications of leg and foot weakness were 
unrelated to the Veteran's low back disorder.  The Board also 
observes that the 2009 examination report referenced symptoms 
of bladder impairment which the VA examiner indicated were 
unrelated to the low back disorder.  Accordingly, there is no 
basis for the assignment of a separate evaluation for any 
neurological impairment related to the low back disorder, as 
no such manifestations have been shown during the appeal 
period.  

The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described restriction of activities, 
such as bending.  The records indicate the Veteran uses 
Tylenol for treatment of his symptoms.  VA examinations on 
file have considered the effects of painful motion.  For 
example, in 2009, a VA examiner tested the effects of 
repetitive motion and found that repeated motion did not 
result in any additional limitation of motion or functional 
impairment.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
currently assigned 10 percent evaluation contemplates the 
effects of the Veteran's complaints of pain and fatigue on 
activity and motion.  Therefore, an increased evaluation 
based solely on pain is not warranted.  38 C.F.R. § 4.45, 
4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

The Veteran is certainly competent to report his symptoms.  
See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).  However, to the 
extent that he has stated that his service-connected low back 
disability warrants an initial evaluation in excess of 10 
percent, the medical findings do not support his contentions.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
Veteran's statements, provided in support of a claim for 
monetary benefits.  

Upon reviewing the longitudinal record in this case, we find 
that at no time during the appeal period has the Veteran's 
low back disorder been more disabling than as reflected by 
the 10 percent evaluation initially assigned.  See Fenderson 
and Hart, supra.  Accordingly, there is no basis for the 
assignment of increased, staged or separate ratings in this 
case.  As there is a preponderance of the evidence against 
the Veteran's claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Accordingly, the appeal is denied.

Extraschedular Considerations

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected low 
back disability cause impairment that is contemplated by the 
rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected low 
back disorder, nor have the Veteran or his representative so 
alleged.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.


ORDER

An initial evaluation in excess of 10 percent for post-
traumatic arthritis of the lumbar spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


